

114 HR 5680 IH: Increasing Local Autonomy for Shore Protection Act of 2016
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5680IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Salmon introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Development Act of 1986 with respect to periodic beach renourishment,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Increasing Local Autonomy for Shore Protection Act of 2016. 2.Periodic beach renourishmentSection 103(d)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(d)(2)) is amended by striking subparagraph (A) and inserting the following:
			
 (A)In generalNotwithstanding subsection (e)(1), with respect to any water resources development project, the non-Federal share of the cost of the periodic nourishment of the project, or any measure for shore protection or beach erosion control for the project, shall be 65 percent..
		